Citation Nr: 1013836	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-30 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 
percent for post-traumatic stress disorder (PTSD) with major 
depression.

2.  Entitlement to service connection for vitiligo, claimed 
as secondary to chemical herbicide exposure and/or PTSD with 
major depression, or otherwise aggravated by PTSD with major 
depression.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to October 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the Veteran 
service connection and a 50 percent evaluation for major 
depression effective September 13, 2004, and denied his 
claims for service connection for PTSD and vitiligo.  During 
the course of the appeal, an August 2007 RO rating decision 
amended the Veteran's service-connected psychiatric 
disability to incorporate the diagnosis of PTSD and continued 
the 50 percent evaluation.  The issues now before the Board 
on appeal are entitlement to an initial evaluation greater 
than 50 percent for PTSD  with major depression from 
September 13, 2004, and entitlement to service connection for 
vitiligo (claimed as secondary to chemical herbicide exposure 
and/or PTSD with major depression, or otherwise aggravated by 
PTSD with major depression).

In March 2009, the Veteran appeared at the RO to present 
evidence and oral testimony in support of his claims before 
the undersigned traveling Veteran Law Judge.  The transcript 
of the hearing has been obtained and associated with the 
Veteran's claims file. 

The Board remanded the case to the RO for additional 
evidentiary and procedural development in May 2009.  
Thereafter, a January 2010 rating decision/supplemental 
statement of the case confirmed the 50 percent evaluation 
assigned for PTSD with major depression and continued the 
denial of service connection for vitiligo.  The case was 
returned to the Board in March 2010 and the Veteran now 
continues his appeal.

The March 2009 hearing transcript contains statements 
indicating that the Veteran is also claiming entitlement to a 
total rating for individual unemployability due to service-
connected disabilities (TDIU), service connection for a 
chronic lower gastrointestinal disorder secondary to PTSD 
with major depression, and an increased evaluation for 
service-connected Type II diabetes mellitus.  Additionally, 
statements from the Veteran contained in the report of an 
August 2009 VA psychiatric examination indicate that he is 
also claiming entitlement to service connection for a chronic 
genitourinary disorder manifested by sexual impotence due to 
psychotropic medications prescribed for treatment of his 
service-connected psychiatric disabilities.  As these issues 
raised by the record have not been adjudicated in the first 
instance by the Agency of Original Jurisdiction, the Board 
does not have jurisdiction over them, and they are thus 
referred to the RO for appropriate action. 
  

FINDINGS OF FACT

1.  As of September 13, 2004, PTSD with major depression was 
not manifested by symptoms such as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or the inability to establish and maintain 
effective relationships to the extent contemplated in the 
criteria for a 70 percent evaluation.

2.  Vitiligo did not have its onset during active military 
service, is not due to chemical herbicide exposure during 
service in the Republic of Vietnam, is not etiologically 
related to service-connected PTSD with major depression, and 
is not worsened beyond its normal clinical progression by 
service-connected PTSD with major depression.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 50 
percent for PTSD with major depression for the period from 
September 13, 2004, to the present have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).

2.  Vitiligo did not have its onset during active duty, is 
not presumed to have had its onset during active duty, is not 
secondary to chemical herbicide exposure during active duty, 
and is not proximately due to, the result of, or otherwise 
aggravated by service-connected PTSD with major depression.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Initially, the Board notes that the increased rating issue 
now on appeal flows downstream from a May 2005 rating 
decision, which initially established service connection for 
a chronic acquired psychiatric disorder (major depression, to 
later include PTSD) and assigned a 50 percent evaluation 
effective from September 13, 2004.  The United States Court 
of Appeals for Veterans Claims (Court) held in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490- 91 
(2006), that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify with respect to the issue of entitlement to an 
initial evaluation greater than 50 percent for PTSD with 
major depression is satisfied.  See also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 
(2008).

With respect to the claim of entitlement to service 
connection for vitiligo, generally, the notice requirements 
of a service connection claim have five elements: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform 
the claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).  During the course of the appeal, 
§ 3.159(b) was revised and the requirement that VA request 
that the claimant provide any evidence in his possession that 
pertains to the claim was removed from the regulation.

The service connection claim at issue was filed in September 
2004.  A VCAA notice letter was dispatched to the Veteran in 
October 2004, with subsequent notice letters dispatched 
during the course of the appeal in April 2006, February 2008, 
June 2008, July 2009, and September 2009, which addresses the 
service connection issue on appeal and, collectively, satisfy 
the above-described mandates (including the notice 
requirements within the context of a claim predicated on 
theories of service connection due to chemical herbicide 
exposure and as secondary to, or aggravated by a service-
connected psychiatric disorder), as well as the requirements 
that the Veteran be informed of how VA calculates degree of 
disability and assigns an effective date for the disability, 
as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although notice letters that were fully compliant 
with the current notice requirements were not furnished until 
after the claim was adjudicated in the first instance, the 
defect in the timing of the notice was cured by the RO's 
readjudication of the service connection issue in contention 
in subsequent supplemental statements of the case, with 
January 2010 being the most recent supplemental statement of 
the case addressing the matter on appeal.  See Medrano v. 
Nicholson, 21 Vet. App. 165, 169 (2007).  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  As the rating issue on 
appeal stems from September 13, 2004, when the Veteran filed 
his claim for service connection for a chronic acquired 
psychiatric disorder (subsequently granted and initially 
rated 50 percent disabling from September 13, 2004), the 
relevant time period and evidence that must be addressed in 
the adjudication of the claim encompasses the period from 
September 2004 to the present, in order to allow the Board to 
consider the applicability of staged ratings.  See 38 C.F.R. 
§ 3.400(o)(2) (2009); Fenderson v. West, 12 Vet. App. 119 
(1999).  In this regard, the Board observes that clinical 
records from VA, Social Security Administration (SSA), and 
private healthcare providers that pertain to the Veteran's 
psychiatric counseling and treatment for the period spanning 
2004 - 2009 have been obtained and associated with the claims 
file.  With respect to the service connection claim, the 
Board notes that the Veteran's service treatment records, SSA 
records, and post-service VA and private medical records for 
the period spanning 1993 - 2009 have been obtained and 
associated with the claims file.  The Board notes that no 
response was received from the Veteran with regard to the 
September 2009 letter notifying him of the evidence needed to 
substantiate his claims and soliciting him to identify any 
relevant evidence in this regard that VA could help obtain 
for him.  In any case, the Veteran has not indicated that 
there are any outstanding relevant medical records or other 
pertinent evidence that must be considered in this current 
appeal.  The Veteran was also afforded VA examinations 
specifically addressing each disability at issue in October 
2004 and August 2009, with an addendum opinion addressing the 
service connection issue dated December 2009.  The Board has 
reviewed the examination reports and notes that the Veteran's 
claims file was reviewed by each examiner who performed an 
examination.  Furthermore, each examiner provided adequate 
discussion of their clinical observations and a rationale to 
support their findings and conclusions within the context of 
the Veteran's clinical history as contained within his claims 
file.  Thus, the VA examinations are deemed to be adequate 
for rating purposes for the disabilities at issue.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his claims decided herein, and 
thus no additional assistance or notification is required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a.)  Entitlement to an initial evaluation greater than 50 
percent for PTSD with major depression.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2009).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations applies, assigning the higher of the two where 
the disability picture more nearly approximates the criteria 
for the next higher rating, 38 C.F.R. § 4.7 (2009); and, in 
evaluating impairment of the psyche, considering the effects 
of the disability upon the person's ordinary activity, 38 
C.F.R. § 4.10 (2009).  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate 
periods of time based on the facts found, commencing on the 
time of an initial rating - a practice known as "staged" 
ratings.

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130 
(2009).  The veteran's PTSD with major depression is rated as 
a single disabling psychiatric entity, currently evaluated as 
50 percent disabling from September 13, 2004.

A 50 percent rating for PTSD with major depression is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating for PTSD with major depression is 
warranted where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating for PTSD with major depression is 
warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2009).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b) (2009).

The Veteran is service connected for PTSD and major 
depression associated with his exposure to traumatic combat-
related stressors during active duty.  Evidence pertinent to 
the time period at issue includes the report of an October 
2004 VA psychiatric examination that shows that on mental 
status examination, the Veteran was alert, oriented on all 
spheres, depressed but possessed of a range of affect, and 
was neither suicidal nor homicidal.  His memory was good and 
his speech was normal.  He experienced daily depression and 
anxiety, with some days worse than others, and associated 
problems with sleeping, but he only occasionally dreamed of 
his war experiences in Vietnam several times per year and 
denied having panic attacks.  He also reported that he was 
irritable and short-tempered much of the time and that he 
spent most of time preoccupied with worry.  His Axis I 
diagnoses at the time included major depression without 
psychotic features and generalized anxiety disorder. 

VA outpatient treatment reports for the period from 2004 - 
2009 show that the Veteran received regular psychiatric 
counseling for PTSD, depression, and anxiety, and that he was 
prescribed psychotropic medication to reduce his psychiatric 
symptoms.  The records include SSA reports indicating that he 
was a civil design engineer who was employed for 30 years, up 
until May 2003, when he was laid off because his employer was 
downsizing and did not have enough work to keep him employed.  
The SSA determined that the Veteran became disabled as of 
September 2004, primarily due to diabetes mellitus with 
anxiety-related disorders being a secondary reason for his 
disability.  The records reflect that the Veteran experienced 
depression, hypervigilance, anxiety, anhedonia, decreased 
libido, and irritability, with problems concentrating his 
thoughts on tasks and difficulty sleeping.  He also 
experienced daily intrusive thoughts about his military 
experiences in Vietnam, with memory flashbacks and related 
nightmares several times per month.  On mental status 
examination, he was alert and oriented on all spheres, well-
groomed and neatly dressed, and displayed normal speech, an 
organized and coherent thought process, and intact insight 
and judgment, without suicidal or homicidal ideation.  No 
alcohol or substance abuse problems were indicated.  His 
Global Assessment of Functioning (GAF) scores during this 
period ranged from 42 - 55, indicating moderate to serious 
social and occupational functioning.  (See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), for rating 
purposes).

At his March 2009 hearing before the Board, the Veteran 
testified that his PTSD made it difficult for him to work 
with other people in a productive manner because of his 
irritability and problems controlling his anger.  He stated 
that he requested his last employer to lay him off from work 
because he was having increasing difficulties controlling his 
anger and had nearly gotten into some physical altercations 
with co-workers.  He also experienced problems with his 
short-term memory and his ability to sleep.  He reported that 
he was married to the same spouse for over 40 years and had 
good relations with his immediate family members, 
particularly his grandchildren, but that he had very few 
friends that he was close with and maintained regular 
contact.  He stated that he did not socialize well with new 
people.  He and his wife dined at restaurants approximately 
once per week, and although he stated that he did not have 
any problems being in restaurants he was always aware of his 
immediate surroundings due to his hypervigilance.  

The report of the Veteran's VA psychiatric examination in 
August 2009 shows, in pertinent part, that the Veteran's PTSD 
with major depression was manifested by anxiety, 
irritability, and depression.  The Veteran had some 
acquaintances, generally preferring the company of other 
veterans, but few close friends.  However, he had good 
relations with his immediate family members (i.e., his 
spouse, adult son and daughter-in-law, and grandchildren).  
He went out to eat at restaurants with his wife once or twice 
per week, and belonged to fishing and sportsman's club, which 
he attended 3 - 4 times per week, but otherwise did not 
engage in other social activities or attend public 
entertainments such as sporting events, movies, or plays.  
His social constriction due to depression and PTSD was 
characterized by the examiner as being mild to moderate.  He 
was mentally alert and oriented on all spheres and was deemed 
competent to handle his own finances and affairs.  He was 
also able to maintain his personal hygiene and attend to his 
own daily activities of living, including cooking and 
cleaning for himself.  No homicidal or suicidal ideation was 
indicated.  He experienced disturbed sleep, nightmares, 
intrusive thoughts, and memory flashbacks associated with his 
military experiences in Vietnam, with depression, anxiety, 
and loss of interest in his former hobbies.  He also had 
anger control problems and was quick-tempered and irritable.  
In open public venues, he was hypervigilant and ill at ease.  
No alcohol or substance abuse problems were indicated.  The 
Veteran was diagnosed with major depression of moderate 
severity and PTSD, with a GAF score of 60, indicating 
moderate difficulty in social and occupational functioning.  
(See 38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV), for rating purposes).

With regards to the impact that the Veteran's psychiatric 
disability had on his employability, the examining 
psychologist stated, in pertinent part, in the August 2009 VA 
examination report that -

Overall, (I) cannot definitively state that the 
veteran would be absolutely unable to work.  He 
(previously worked) for many, many years and was 
with his last (employer) for 31 years.  However, 
it can be stated with a likelihood at least as 
likely as not that were he to return to work he 
would experience a mild to moderate loss of 
productivity and efficiency.  Beyond this, any 
other evaluation cannot be done without resort to 
speculation.

The veteran has fair to good capacity for 
adjustment provided he does not experience any 
additional stressors.  (I am) of the opinion that 
if the veteran were to return to work he would 
have mild to moderate loss of productivity and 
efficiency because of his depressive and PTSD 
symptoms and it can also be reasonably anticipated 
that his depressive and PTSD symptoms would 
increase because work would represent an 
additional stressor and typically additional 
stressors tend to increase the severity of 
psychiatric stressors.  It cannot, however, be 
said without resort to speculation, that this 
veteran is totally unable to work.  The Veteran's 
thought processes are very mildly impaired by poor 
concentration and his communication can be said to 
be mildly impaired by his mistrust of (others) and 
his tendency to keep his feelings and affective 
issues to himself except for his close family.

With respect to the period from September 13, 2004, to the 
present, the clinical evidence indicates that the Veteran's 
PTSD with major depression was not manifested by symptoms 
such as: obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; spatial disorientation; or neglect of personal 
appearance and hygiene.  And, as will be further discussed 
below, while the clinical evidence does establish that his 
PTSD with major depression has an adverse impact upon his 
social and occupational functioning, it does not more closely 
approximate the level of such impairment contemplated in the 
criteria for a 70 percent evaluation.

The objective medical evidence does not demonstrate that the 
Veteran had any suicidal or homicidal ideation and he was not 
considered a danger to himself or others during the time 
period at issue.  The evidence of record for the pertinent 
period does not reflect that the Veteran had obsessional 
rituals which interfered with routine activities.  The 
examination reports and outpatient treatment notes relevant 
to the time period at issue do not show that he exhibited 
bizarre, obsessive, or ritualistic behavior, or that he 
needed assistance with his activities of daily living.  
During this period, his speech was normal and thus there is 
no clinical evidence that it was intermittently illogical, 
obscure, or irrelevant.

Although the Veteran did have depression during the pertinent 
period, the record does not reflect it was of such severity 
as to affect his ability to function independently, 
appropriately and effectively.  The evidence also shows that 
he does not present a danger to the safety of himself or 
others.  Although he did indicate that he had anger control 
problems and had nearly gotten into a physical altercation at 
the workplace when he was employed, there are no actual 
incidents of physical violence committed by him.  Thusly, the 
Board finds that his PTSD with major depression has not 
resulted in impaired impulse control with periods of violence 
during the time period at issue.  While he experienced PTSD 
symptoms that included memory flashbacks, nightmares with 
disturbed sleep, and intrusive thoughts of his military 
experiences, the clinical evidence consistently demonstrates 
that the Veteran was fully oriented and intact to time, 
person, place, and situation.  As such, the Board concludes 
that the Veteran's PTSD with major depression has not 
resulted in spatial disorientation.  The medical evidence of 
record also reflects that the Veteran's PTSD with major 
depression is not manifested by neglect of his personal 
appearance and hygiene.  

The Board acknowledges that the Veteran's PTSD with major 
depression has resulted in occupational and social impairment 
due to difficulty in establishing and maintaining effective 
work and social relationships.  However, all compensable 
evaluations under the schedular criteria include such 
impairment.  Therefore, the issue is whether his level of 
occupational and social impairment is of such severity as to 
warrant a rating in excess of 50 percent for the relevant 
period in question.  Of particular importance in evaluating 
his level of occupational and social impairment are GAF 
scores assigned throughout this time period, as such 
designations are based on a scale reflecting the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)).  GAF scores ranging from 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), for rating purposes).

The clinical evidence and the Veteran's statements show that 
he has few friends and generally prefers to avoid social 
situations and keep to himself in the privacy of his own 
home.  However, he does enjoy good relations with his 
immediate family members and is able to dine in public venues 
like restaurants with his spouse at least once per week, as 
well as maintain membership in a sportsman's club, which he 
meets with several times per week.  The psychiatric evidence 
shows GAF scores ranging from 42 - 60, which indicated 
moderate to serious social and occupational impairment.  
Thus, the Board finds that this objective clinical evidence 
indicates that the Veteran's service-connected PTSD with 
major depression had resulted in no more than serious 
difficulty in social, occupational, or school functioning 
during this period, but that the Veteran is demonstrably 
still able to function in an effective albeit limited manner.  
The Board therefore concludes that the current 50 percent 
rating adequately reflects his present level of psychiatric 
impairment.

In view of the foregoing, the Board finds that the overall 
disability picture presented by the objective medical 
evidence demonstrates that the constellation of psychiatric 
symptomatology attributable to the Veteran's PTSD with major 
depression does not meet or nearly approximate the criteria 
for a rating in excess of 50 percent at any time prior to 
September 13, 2004.  The appeal in this regard is therefore 
denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that there is no evidence of an exceptional 
or unusual disability picture associated with the Veteran's 
service-connected PTSD with major depression, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  As 
previously discussed, the clinical evidence establishes that 
the Veteran's service-connected psychiatric disability, by 
itself, does not produce a greater impact on his occupational 
capacity that renders impractical the criteria contemplated 
by the applicable rating schedule as contained in 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The psychologist who examined 
the Veteran in August 2009 very clearly expressed his opinion 
that the Veteran's PTSD with major depression did not, by 
itself, render him unemployable and further indicated that it 
would only result in a mild to moderate loss of productivity 
and efficiency if he did return to work.  As such, the 
current state of his impairment due to PTSD with major 
depression is adequately contemplated in the criteria for the 
50 percent schedular evaluation presently assigned for the 
period from September 13, 2004 to the present.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is 
not required to discuss the possible application of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2009).  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 
(1993).

(b.)  Entitlement to service connection for vitiligo, claimed 
as secondary to chemical herbicide exposure and/or PTSD with 
major depression, or otherwise aggravated by PTSD with major 
depression.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2009).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2009)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain or headaches in 
service will permit service connection for degenerative joint 
disease, arthritis, or migraines, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009); See also Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, including an herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  In the present case, the 
Veteran's service records establish that he served within the 
land boundaries of the Republic of Vietnam and he is thus 
presumed to have been exposed to chemical herbicides during 
active duty.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied.  See 38 
C.F.R. § 3.309(e) (2009).  Whenever VA's Secretary 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between the 
exposure of humans to an herbicide agent and the occurrence 
of a disease in humans, the Secretary shall prescribe 
regulations providing that a presumption of service 
connection is warranted for that disease.  38 U.S.C.A. 
§ 1116(b)(1) (West 2002).  However, VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides to include Agent Orange used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007).  In 
this regard, the diseases that are related to herbicide 
exposure do not include vitiligo.  See 38 C.F.R. § 3.309(e) 
(2009).  Nevertheless, the United States Court of Appeals for 
the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); 38 C.F.R. § 3.303(d) (2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the present case, the Veteran's service treatment records 
show normal findings on evaluation of his skin during 
enlistment examination in July 1960 and medical examination 
in December 1963.  Although his service treatment records 
show treatment for a groin rash in May 1961 and January 1963, 
and treatment on several occasions for facial folliculitis in 
his beard area in 1964, his skin was normal on examination 
for extension of enlistment in July 1964, and on separation 
examination in October 1966.  No diagnosis or symptoms of 
vitiligo are shown in his service treatment records.  

The Veteran is presently service connected for PTSD with 
major depression (rated 50 percent disabling) and diabetes 
mellitus (rated 20 percent disabling).  His post-service VA 
and private medical records include a 2004 examination report 
showing the Veteran's historical account of vitiligo first 
manifesting approximately 20 years earlier (i.e., around 
1984) and March 2009 hearing testimony showing an historical 
account of vitiligo first manifesting approximately 10 - 11 
years earlier (i.e., around 1998 - 1999), with symptoms of 
depigmentation spots first appearing on his left hand and 
since then having spread over his entire body.  VA 
examination of the Veteran's skin in October 2004 shows a 
vitiligo pattern over his whole body.  The report of an 
August 2009 VA examination confirms the diagnosis of vitiligo 
that started several years after the Veteran's separation 
from service, with the areas affected being his scalp, face, 
neck, forearms, hands, legs, groin, and genitals, comprising 
about 40 percent of his total body surface area.  The 
examiner stated in his report that vitiligo is an autoimmune 
disease of unclear etiology and cannot be related to the 
Veteran's psychiatric problems or exposure to chemical 
herbicides in service.  He further stated that there was no 
scientific evidence that correlated chemical herbicide and 
pesticide exposure to the development of vitiligo.  In 
December 2009, the following addendum opinion was presented:

1.  Vitiligo in this veteran is less likely than 
not to be service connected as it developed 
several years after the service.

2.  The vitiligo does not constitute chloracne or 
other acneform disease consistent with chloracne.  
Vitiligo is a separate medical disease which has 
no relation to any kind of acne.

3.  Vitiligo is an autoimmune disease causing 
loss of color of skin, which is less likely to be 
caused or aggravated by the service connected 
PTSD or major depression.

In view of the pertinent medical evidence showing no onset of 
vitiligo until several years after service and the foregoing 
definitive clinical opinion showing no etiological link 
between vitiligo and the Veteran's active duty, his exposure 
to chemical herbicides during active duty, or his service-
connected PTSD with major depression, and no aggravation of 
vitiligo by the service-connected psychiatric disability, the 
Board concludes that there is no objective basis to allow the 
Veteran's claim for service connection for vitiligo.  The 
Board considers the VA physician's opinion of August 2009 and 
December 2009 especially probative in view of its 
thoroughness and because the examiner was able to base her 
opinion on her access to the Veteran's pertinent medical 
history.  Furthermore, the clinical evidence does not show 
any countering opinion that objectively relates the Veteran's 
vitiligo to his military service, any incident of service 
therein, or to his current service-connected disabilities.   

To the extent that the Veteran asserts that his own personal 
knowledge of medicine and his medical condition and history 
are sufficient in and of themselves to provide a basis to 
associate his vitiligo with his military service and/or 
service-connected psychiatric disabilities, the Board notes 
that there is nothing in the record that indicates that he is 
a medical professional.  In this regard, the records show 
that the Veteran is a civil engineer by vocation.  Because he 
lacks the requisite medical training to have the expertise to 
make medical diagnoses or provide opinions on matters 
regarding medical causation and etiology, his statements in 
this regard are therefore not entitled to any probative 
weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His personal 
belief in the existence of a relationship between vitiligo 
and his military service, no matter how sincere, is not 
probative of a nexus to service if unsupported by objective 
medical evidence.  See Voerth v. West, 13 Vet. App. 117, 119 
(1999).  

In view of the foregoing discussion, the Board must deny the 
Veteran's claim of entitlement to service connection for 
vitiligo as the preponderance of the evidence weighs against 
his claim.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation greater than 50 percent for PTSD with 
major depression from September 13, 2004, is denied.

Service connection for vitiligo is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


